         Case 1:20-cr-00112-SPW Document 28 Filed 05/18/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                CR 20-112-BLG-SPW


             Plaintiff,
                                          ORDER
       vs.



 RICHARD EDWARD VENABLE,

             Defendant.


      Upon the United States' Unopposed Motion to Dismiss Indictment Without

Prejudice (Doc. 27), and for good cause shown,

      IT IS HEREBY ORDERED that the Indictment in this case is hereby

DISMISSED without prejudice.

     IT IS FURTHER ORDERED that the trial in this matter presently set for

Monday, June 14, 2021, is VACATED.

      The Clerk of Court is directed to notify counsel ofthe making of this Order.

      DATED this /S day of May,2021.


                                      SUSAN P. WATTERS
                                      United States District Court Judge
